Title: Chapman Johnson to James Madison, 3 October 1827
From: Johnson, Chapman
To: Madison, James


                        
                            
                                Dear Sir,
                            
                            
                                
                                    Bear Wallow,
                                
                                3. October 1827.
                            
                        
                        I have received your letter of the 24. September, communicating Mr. Longs wish to resign his office in the
                            University, at the end of the present session—
                        I feel disposed to act as liberally towards Mr. Long, on this occasion as our duty to the institution will
                            allow; but I doubt whether we should be justified in giving an unconditional assent to his leaving us, at the end of the
                            session. I am quite willing to say to him, that we will accept his resignation, at the time proposed, provided we can, in
                            the mean time, procure a fit successor, and that we will use our best endeavours to procure one—If this conditional
                            arrangement will suit Mr. Longs purposes, I yield my assent to it; but at present, I am unwilling to go further—
                        In consequence of what passed at our last meeting, on the subject of doctor Jones of Philadelphia, I wrote,
                            on my return home, to obtain information of his fitness for our vacant chair of Nat. philosophy. Instead of testimonials
                            in favor of doctr. Jones, I received from doctr. Horner, very strong recommendations of doctor Robert M. Patterson, now
                            professor of Nat. philosophy, in the University of Pennsylvania. I was much pleased with what I could learn of his
                            character and qualifications, but after some correspondence with him he has declined being a candidate for the office—I
                            send you an extract from his last letter to me, in which you will see that he has a favorable opinion of doctor Jones and
                            recommends him for the office. with very great respect Your obt. Se[rt]—
                        
                        
                            
                                C. Johnson
                            
                        
                    